NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30219

                Plaintiff-Appellee,             D.C. No. 3:15-cr-00369-JO-1

 v.
                                                MEMORANDUM*
RAUL DAVID ALVARADO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Oregon
                    Robert E. Jones, District Judge, Presiding

                          Submitted November 4, 2019**
                                Portland, Oregon

Before: PAEZ and RAWLINSON, Circuit Judges, and KOBAYASHI,*** District
Judge.

      Defendant-Appellant Raul David Alvarado was convicted of conspiracy to

distribute controlled substances in violation of 21 U.S.C. §§ 841 and 846.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Leslie E. Kobayashi, United States District Judge for
the District of Hawaii, sitting by designation.
Alvarado appeals the denial of his Rule 29 motions for judgment of acquittal.

Reviewing the matter de novo and examining the evidence in the light most

favorable to the Government, we affirm because the trial evidence was sufficient to

allow a rational jury to determine that every element of the conspiracy charge was

proven beyond a reasonable doubt. See United States v. Niebla-Torres, 847 F.3d
1049, 1054 (9th Cir. 2017). The evidence established more than an agreement to

conduct multiple drug sales. See United States v. Moe, 781 F.3d 1120, 1123 (9th

Cir. 2015) (“[A] conviction for conspiracy cannot be based solely on the purchase

of an unlawful substance, even though such a transaction necessarily involves an

agreement between at least two parties, the buyer and the seller. Rather,

conspiracy requires proof of an agreement to commit a crime other than the crime

that consists of the sale itself. Were the rule otherwise, every narcotics sale would

constitute a conspiracy.”) (quotation marks and citations omitted).

      Alvarado was an integral part of a large-scale drug distribution network.

The jury could have rationally concluded that Alvarado had agreements to

distribute both heroin and methamphetamine. Co-defendant Fidel Villafana-

Beltran fronted the drugs to Alvarado. Alvarado and Amis then fronted the same

drugs to their distributors. When the distributors sold the pound and half-pound

quantities of heroin and methamphetamine, they would pay Alvarado and Amis,

who would then use that money to pay Villafana-Beltran. See United States v.


                                          2
Lapier, 796 F.3d 1090, 1095 (9th Cir. 2015) (fronting of drugs may support

conspiracy to distribute controlled substance because suppliers who front drugs

expect the drugs to be resold and the proceeds used to pay for the fronted drugs).

When Alvarado was arrested, he told Amis that she was in charge and that she

should keep ledgers of their drug deals. When Villafana-Beltran was on vacation,

he told a buyer to contact Alvarado to get drugs. Villafana-Beltran also sent

Alvarado to collect debts owed to Villafana-Beltran, sometimes telling Alvarado

that he could keep half of what he collected. The evidence therefore establishes “a

prolonged and actively pursued course of sales coupled with the seller’s knowledge

of and a shared stake in the buyer’s illegal venture.” United States v. Ramirez, 714
F.3d 1134, 1140 (9th Cir. 2013).

      AFFIRMED.




                                         3